Per Curiam.

This court, from a consideration of the record, is of the opinion that the board was neither in error nor unreasonable in its recommendation. Therefore, the objections are overruled, the report of the board is confirmed, and judg*24ment is rendered suspending respondent for an indefinite period from the practice of law.

Report confirmed and judgment accordingly.

Taft, C. J., Zimmerman, Matthias, Smith, Griffith, Herbert and Gibson, JJ., concur.
Smith, J., of the Sixth Appellate District, sitting by designation in the place and stead of O’Neill, J.